Citation Nr: 9919682	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  98-02 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel





INTRODUCTION

The veteran had active military service from October 1975 to 
October 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


FINDING OF FACT

There is no competent medical evidence of a current low back 
disorder and/or bilateral ankle disorder, which is medically 
related to an incident of the veteran's active military 
service.  


CONCLUSION OF LAW

1.  The veteran has not presented evidence of a well grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran has not presented evidence of a well grounded 
claim for service connection for a bilateral ankle disorder.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for a low back disorder and for a bilateral ankle 
disorder, as due to his active military service.  The Board 
has thoroughly reviewed the veteran's contentions, in 
conjunction with the evidence of record and applicable laws 
and regulations.  However, for the reasons set forth below, 
the Board must conclude that the veteran has not presented 
evidence of well grounded claims, and the appeal is denied.

The law provides that service connection may be granted for 
diseases or injuries incurred or aggravated while in active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  In reviewing any claim for service 
connection, however, the initial question is whether the 
claim is well grounded.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has indicated that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  See Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

A review of the veteran's service medical records reveals 
that the veteran was seen on occasion with complaints of back 
pain, and also for ankle sprains.  On the veteran's 
separation examination report, dated in February 1995, it was 
noted that he had chronic low back pain.  On the veteran's 
Report of Medical History, dated in February 1995, it was 
reported that he had right ankle surgery in 1987.  

In light of the foregoing, the Board accepts that the veteran 
was treated in service for low back pain and for an ankle 
disorder.  However, as noted earlier, an essential element 
for establishing service connection is competent medical 
evidence of a current diagnosis of the claimed condition.  
See Epps, 126 F. 3d at 1468.  In the present appeal, the 
record is devoid of a diagnosis of a current low back 
disorder and/or a bilateral ankle disorder.  In that regard, 
in November 1996, the veteran underwent a VA examination for 
the spine, and the diagnosis was remote mechanical low back 
strain, with no residuals and negative x-rays.  The veteran 
reported that he had no history of acute injury to his lumbar 
spine, but that he had injured his back over time lifting 
weights and climbing ladders.  He indicated that he was 
treated with Motrin and Naprosyn while in service for low 
back pain.  Objective findings included no postural 
abnormalities, no fixed deformity, no muscle spasm, full 
range of motion, and no pain on straight leg raising. 

The veteran also underwent a VA joints examination in 
November 1996, which resulted in a diagnosis of bilateral 
ankle instability (taken from the veteran's medical records) 
secondary to numerous sprains with negative physical findings 
and negative x-rays.  The veteran reported having sprained 
both ankles numerous times while in the service.  On 
examination, there was no swelling or deformity of the 
ankles, and he had full range of motion.  

As such, even accepting that the veteran had an in-service 
low back injury and an in-service bilateral ankle injury, 
there do not appear to be any current residuals of those 
injuries.  In fact, the November 1996 VA examinations 
concluded that the veteran had no residuals of low back 
strain, and negative physical findings with respect to the 
ankles.  At most, the diagnoses referenced the veteran's 
history of low back pain and bilateral ankle instability.  
Nevertheless, when a claim is filed for entitlement to 
service connection, there must be an initial finding of a 
current chronic disability.  Although the appellant may point 
to symptoms he perceives to be manifestations of disability, 
the question of whether a chronic disability is currently 
present is one which requires skill in diagnosis, and 
questions involving diagnostic skills must be made by medical 
experts.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of competent medical evidence of a current 
diagnosis of the claimed conditions, the veteran's claims 
must fail as not well grounded.

As the veteran has not presented evidence of well grounded 
claims, the VA is under no further duty to assist the veteran 
in developing the facts pertinent to the claims, including 
obtaining an additional medical opinion.  See Epps, 126 F.3d 
at 1468 ("there is nothing in the text of [38 U.S.C.A.] 
§ 5107 to suggest that the [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").  Furthermore, the 
Board is unaware of the existence of any relevant evidence, 
which, if obtained, would well ground the veteran's claims.  
See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of any evidence necessary to present well grounded 
claims for service connection for a low back disorder and for 
a bilateral ankle disorder.  Id.; Robinette, 8 Vet. App. at 
77-78.  In that regard, medical evidence is needed that 
establishes a current diagnosis of the claimed disorders, 
along with medical evidence of a nexus or link between the 
current disorder and an incident of the veteran's active 
military service. 






ORDER

In the absence of evidence of well grounded claims, service 
connection for a low back disorder and for a bilateral ankle 
disorder, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

